Terminal Disclaimer
1.	The terminal disclaimer filed on 4/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10934999 and US 10711764  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
2.	Claim 35 is allowable. The restriction requirement among Species 1-7, as set forth in the Office action mailed on 1/17/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/17/20 is fully withdrawn.  Claim 20, 21, 23 and 33 , directed to an unelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wind turbine component” in recited in claim 35 and “energy generating unit” recited in claim 35. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “wind turbine component” is being structurally interpreted as requiring a nacelle, rotor, a wind turbine blade, a generator, a drive train, a gear arrangement, or heat exchangers [as described on page 4 lines 4-6  of the specification of the instant application], or an equivalents thereof. 

The “energy generating unit” is being structurally interpreted as requiring a part of the wind turbine which actually transforms the energy of the wind into electrical energy. Each energy generating unit thereby comprises a rotor, carrying a set of wind  turbine blades, and a generator [as described on page 3 lines 31-34 of the specification of the instant application], or an equivalents

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on 4/25/22.

The application has been amended as follows: 
The following claims have been amended:


17. 	(Currently Amended) The method according to claim 30,  wherein the counterweight is configured to reduce an unbalance on the multirotor wind turbine and thereby reduce loadings induced in the tower and the yaw arrangement of the secured first or second load carrying structure.  

18. 	(Currently Amended) The method according to claim 35, wherein the method comprises erecting the multirotor wind turbine and comprises erecting the tower and the load carrying structures before the securing of the  first or second load carrying structure.

19. 	(Currently Amended) The method according to claim 30, further comprising adjustinga mass of the counterweight.


20.	 (Previously Presented)  The method according to claim 30, wherein the counterweight comprises a ballast tank, and the method further comprises pumping a liquid into the ballast tank.

21.	 (Currently Amended) The method according to claim [32] 30, wherein the counterweight comprises a balloon, and the method further comprises filling the balloon with a gas.

22. 	Cancelled 

23.	 (Previously Presented)  The method according to claim 35, wherein the securing of the first or second load carrying structure comprises temporarily fastening the first or second load carrying structure to the tower during positioning or dispositioning of the wind turbine component.

24.       Cancelled 

25. 	(Previously Presented)  The method according to claim 35, wherein the wind turbine component comprises at least one in the group of a nacelle, a rotor, a wind turbine blade, a hub, a generator, a drive train, or a gear arrangement.

26.	 (Previously Presented)  The method according to claim 35, wherein the positioning of the wind turbine component includes hoisting the wind turbine component into position and attaching the wind turbine component to the first or second load carrying structure.

 
27. 	(Previously Presented)  The method according to claim 26, wherein the hoisting is performed by means of a crane and/or by means of a cable attached to the first or second load carrying structure.

28. (Currently Amended) The method according to claim 35, wherein the securing is at least partly maintained while positioning or dispositioning a second wind turbine component at or proximate to the second end of the first or second load carrying structure opposite the first end of the first or second load carrying structure.

29. 	Cancelled 

30.	 (Previously Presented)  The method according to claim 35, wherein the securing of the first or second load carrying structure further comprises attaching a counterweight proximate to one of the first end or the second end of the first or second load carrying structure.

31. (Currently Amended) The method according to claim 30, wherein the counterweight is attached at or proximate to the second end of the first or second load carrying structure when [if] positioning the wind turbine component, and the counterweight is attached at or proximate to the first end of the first or second load carrying structure when [if]  dispositioning the wind turbine component.

32. 	Cancelled 


33. (Currently Amended) The method according to claim 35, wherein the securing of the first or second load carrying structure further comprises tethering one of either the first end or second end of the first or second load carrying structure by one or more cables, wherein the first or second load carrying structure is tethered at or proximate to the second end of the first or second load carrying structure when [if]  positioning the wind turbine component, and wherein the first or second load carrying structure is tethered at or proximate to the first end of the first or second load carrying structure when [if] dispositioning the wind turbine component.

34. 	Cancelled 

35. 	(Currently Amended) A method of mounting or dismounting a wind turbine component of an energy generating unit in a multirotor wind turbine, the multirotor wind turbine comprising a tower configured to support at least a first and second load carrying structure, wherein the second load carrying structure is located at a lower position on the tower than the first load carrying structure, wherein each of the load carrying structures has a first end and a second end, wherein each of the load carrying structures is arranged for supporting two of the energy generating units arranged at or proximate to the first and second ends of the load carrying structures and at opposite sides of the tower, and wherein each of the load carrying structures is attached to the tower via a yaw arrangement of each of the first and second load carrying structures allowing the load carrying structures to rotate about a longitudinal axis of the tower, the method comprising: 
securing the first or second load carrying structure against up and down tilting movements;
 and positioning or dispositioning the wind turbine component at or proximate to the first end of the secured first or second load carrying structure, wherein the load carrying structures are rotated about [a] the longitudinal axis of the tower to different rotational positions before positioning or dispositioning the wind turbine component.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Claim 35 is allowed for reasons previously indicated in the Non-Final Rejection mailed 11/12/21.   
Claims 17-21, 23, 25-28, 30-31, and 33 are allowed as a result of being dependent on an allowed claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726